JUDGE HAZELRIGG
belivered the opinion, oe the court. “
The provisions of section 354 of the Kentucky Statutes authorize the payment of $2 out of the State treasury to sheriffs, constables, coroners, marshals and policemen for apprehending a person charged with a felony, or a fugitive from justice so charged, and further authorize certain fees in a few other instances where service is rendered the State in the execution of its criminal laws. Appellant Burke was a policeman of the city of Lexington, on a salary of $75 per month, and from March, 1894, to February, 1895, had rendered services to the State, under the provisions of this statute, to the value of $374, and had collected that amount as provided by law. Thereupon the general council of the city stopped the further payment of Ms salary, on the contention that section 3064, Ky. Statutes, providing that “all officers, deputies and employes of the city, except as hereinafter provided, shall be paid a fixed salary, and not other-
*177wise, and all fees and commissions authorized by law shall revert to and be for the use and benefit of the city,” entitled the city to these fees earned by the officer for services rendered the State. Burke then brought this suit to test the validity of the ordinance passed in pursuance of the council’s construction of this law. The trial court upheld the ordinance, and Burke has appealed. The statute in question (section 3064, Kentucky Statutes) is found in the law (or charter) governing cities of the second class, and provides that “the general council, unless otherwise provided by law, shall fix the salary and compensation, and prescribe the duties of all officers, deputies and employes of the city.” Subsequently, in the same section, we find the language already quoted, providing that all officers, deputies and employes of the city shall be paid a fixed salary. We think it manifest that this fixed salary is for performing the duties which the section requires the council to prescribe for such officers. The statute simply says to the council: “Prescribe the duties of your officers, and for performing those duties let their compensation be by fixed salary, and not otherwise;” and, moreover, “all fees and commissions growing out of the performance of the duties thus laid on such officers shall revert to and be for the use of the city.” The succeeding section has reference likewise to fees, .costs and commissions arising out of the performance of the duties indicated, and provides that the salary so fixed shall not be paid to the officer until he shall have paid over such fees, costs and commissions collected by him, or given satisfactory reason for his failure to collect and pay over same. In our opinion the law, so far as it may be applicable to policemen, has reference *178alone to the relation between the city and these officers, and was intended to silence conclusively any claim such officers might assert against the city for services rendered in its behalf, of whatever nature. We do not believe it to have been the intention of the legislature to authorize the cities to convert .to their use the fees allowed by the State to these peace officers for the arrest of felons. This would, conduce To take away the incentive for the execution of the criminal laws of the commonwealth — a matter in which the State, rather than the city, as such, has a special interest. Moreover, such a construction would result in a discrimination against the peace officers of cities of the second class. It would be special and partial legislation. In cities of the first and third classes, and we believe in the others, the fees of these officers are fixed by municipal authority; but there is no deduction from the salary paid by cities of the fees allowed by the State, or conversion thereof to the use of the cities.
The judgment is reversed for proceedings consistent with) this opinion.